IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,929


                            DARRELL WAYNE STANLEY, Relator

                                                  v.

                      BELL COUNTY DISTRICT CLERK, Respondent


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 49316 IN THE 264TH DISTRICT COURT
                               FROM BELL COUNTY


      PER CURIAM . KELLER , P.J., FILED A      DISSENTING OPINION IN WHICH KEASLER , HERVEY
AND ALCALÁ , JJ., JOINED .


                                           OPINION


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 264th District Court of Bell County, but the District Clerk refused to accept the writ

application for filing. The mandamus application was abated for a response from the District Clerk,

and the Clerk’s response has been received.
                                                                                                   -2-

         Relator stated the Clerk was refusing to file his writ application because he added pages to

it. The Clerk’s response acknowledged that Relator’s statement was correct. The Clerk told Relator,

“Please follow the instructions on the Instruction Sheet, specifically #5 & #6. You must briefly

summarize the facts on each ground, additional pages can not be added within your application. You

may attach a memorandum of law to further explain your grounds.”

         The writ application form gives the following instructions regarding the use of additional

pages:

         [from instruction sheet]

         5.     Answer every item that applies to you on the form. You may use additional
                pages only if you need them for item 17, the facts supporting your ground for
                relief. Do not attach any additional pages for any other item 17.

         6.     You must include all grounds for relief on the application form as provided
                by the instructions under item 17. You must also briefly summarize the facts
                of your claim on the application form as provided by the instructions under
                item 17.

         [from application form]

         (17)   Beginning on page 6, state concisely every legal ground for your claim that
                you are being unlawfully restrained, and then briefly summarize the facts
                supporting each ground. You must present each ground on the form
                application and a brief summary of the facts. If your grounds and brief
                summary of the facts have not been presented on the form application, the
                Court will not consider your grounds.

                If you have more than four grounds, use page 10 of the form, which you may
                copy as many times as needed to give you a separate page for each ground,
                with each ground numbered in sequence.

                You may attach a memorandum of law to the form application if you want to
                present legal authorities, but the Court will not consider grounds for relief in
                a memorandum of law that were not stated on the form application. If you are
                challenging the validity of your conviction, please include a summary of the
                facts pertaining to your offense and trial in your memorandum.
                                                                                                   -3-

       Relator included a copy of a writ application with his mandamus application. Assuming it

is a copy of the application he attempted to file, it appears Relator is adding his own pages as

extensions of the factual bases of the claims. There may be some additional pages that are technically

non-compliant, but it appears these pages are not meant to replace the form but give additional

answers to questions on the form, and it appears Relator is substantially complying with the

instructions on the form.

       Although the District Clerk has the authority to return an application when an applicant is

not using the correct form, TEX . RULE APPELLATE PROC. 73.2., Relator appears to have used the

correct form and appears to have substantially complied with the instructions. Mandamus relief is

therefore conditionally granted, see Braxton v. Dunn, 803 S.W.2d 318, 320 (Tex.Crim.App. 1991),

and the District Clerk of Bell County is instructed to accept Relator’s application for filing with the

additional pages. Also, Relator is instructed that these additional pages should only be added to

expand on the factual bases of the grounds raised on the form application or to raise additional

grounds than that provided for in the form application. Relator may attach a memorandum of law

to the form application to present legal authorities.


Filed: December 12, 2012
Publish